Stolz, Judge.
1. In the trial of this rear-end collision tort case, the trial judge did not err in refusing to allow the plaintiffs’ counsel to cross examine witness James K. Bohannon with regard to a signed statement made by the witness in the plaintiffs’ counsel’s possession where it appeared that the plaintiff husband had previously answered an interrogatory, stating he had no statements made by this witness in his possession. Code Ann. § 38-114.
2. The plaintiffs’ remaining enumerations of error are without merit.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.